Per Curiam.
The writ of error in this cause was issued on May l2th, 1897, returnable to the nineteenth day of June following, a day within the June term, 1897, of this court. The transcript of record therein was not filed until the eleventh day of January, 1898, after the close of said June term, 1897. The defendant in error moved on January 24th, 1898, to dismiss the writ of error on the ground, among others, that the transcript of the record was not filed on *171the return day of the writ of error, nor within the term of this court to which such writ was made returnable. The court is satisfied that no laches is attributable to the plefintiff in error or his counsel for failure to make up and file such transcript prior to’ and up to the thirtieth day of October, 1897, on which day the bills, of exceptions in the case were, without laches of the plaintiff in error, settled and signed by the Circuit Judge, but it appears that the written directions to the clerk for making up the transcript required him to commence making up such- transcript on the twenty-second day of November, 1897, and no sufficient showing has been made as to why the ¡said transcript—containing but fifty-eight pages of type-written matter—was not and could not have been perfected and filed during the forty-nine days that remained of the said June term, 1897, of this court subsequent to the said twenty-second day of November,, 1897, from which1 we conclude that lachas; is chargeable to the plaintiff in error for failure to file such transcript within the term of this court to which his writ of error was made returnable, and it is, therefore, ordered that the writ of error in said cause be, and the same is hereby, dismissed at the cost of the plaintiff in error. Grigsby v. Purcell, 99 U. S. 505; Fayolle v. Texas & P. R. Co., 124 U. S. 519, 8 Sup. Ct. Rep. 588.